Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 23 November 2022.
Claim Status
Claims 163, 166, 169, 171-175, 180-189, 191-198, 203-207, 209-210, 212 are pending. Claims 1-162, 164-165, 167-168, 170, 176-179, 190, 199-202, 208 and 211 are canceled.  Claims 163, 171, 191 are amended.   However, claim 189 is withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.     Claims 163, 166, 169, 171-176, 180-188, 191-198, 203-207, 209-210, 212 are under current examination.
Priority
This application claims benefit as a 371 of PCT/US2017/060058 (filed 11/03/2017) which claims benefit of 62/527,028 (filed 06/29/2017) and claims benefit of 62/429,713 (filed 12/02/2016) and claims benefit of 62/417,318 (filed 11/03/2016) and claims benefit of 62/417,315 (filed 11/03/2016).  The instant application has been granted the benefit date, 3 November 2016, from the application 62/417,318 and 62/417,315.  
RESPONSE TO ARGUMENTS
35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Siegel
Claims 163, 166, 169, 171-175, 180-188, 191-197, 203-207, 209-210, 212 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Siegel et al. (WO2016/025880) for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant has amended claim 163 as follows:

    PNG
    media_image1.png
    470
    653
    media_image1.png
    Greyscale

 	The claim amendments are insufficient to overcome the pending rejection. The narrowing of the claims to emphasize ameliorating neurotoxicity and to delete from the claims cytokine release syndrome (CRS) are insufficient to overcome the pending rejection.  In the previous rejection, the examiner had pointed to Siegel’s teachings showing that a person of ordinary skill in the art was aware that some side effects CAR-T cell treatment includes neurologic symptoms of CRS.    To reiterate, Siegel et al. teach, “the subject can be administered an agent which reduces or ameliorates a side effect associated with the administration of a CAR-expressing cell. Side effects associated with the administration of a CAR-expressing cell include, but are not limited to CRS” (page 215, lines 18-21) and “CRS may include clinical neurologic signs and symptoms such as headache, mental status changes, confusion, delirium, word finding difficulty or frank aphasia,  hallucinations, tremor, dymetria, altered gait, and seizures.” (page 216, lines 3-5, emphasis by examiner).  The applicant emphasizes in his arguments (filed 23 November 2022, page 11) that symptoms of neurotoxicity  include confusion, delirium, expressive aphasia, seizures.  The passage cited above from Siegel indicates that these same side effects are reduced or ameliorated by the methods of Siegel.  The examiner reminds the applicant that the core method of the current claims was disclosed by Siegel prior to the current application, namely treating a subject with PLX-3397 about a week after CAR-T cancer immunotherapy.  Therefore, the examiner is unable to understand what novelty the current claims offer the public over what was already known and practiced in this field.  Accordingly, the claim amendments alone are inadequate to overcome the pending rejection and the pending rejection is sufficient to provide prima facie evidence of obviousness over the scope of the amended claims.
The applicant’s arguments are similar to the arguments presented in prior responses.  Despite claim 188, specifically identifying the agent as PLX-3397, the applicant has continued to argue that the characterization of the agent in claim 163 as possessing the intended use “for ameliorating toxicity” renders the combination therapy of Siegel insufficient to establish a prima facie case of obviousness.  However, Siegel et al. teach “the subject is administered a CAR-expressing cell described here in combination …PLX3397” (page 212, lines 8-10, emphasis by examiner).  The prior responses to arguments have adequately addressed this and similar arguments.  The examiner does not find the applicant has added novelty to the treatments already disclosed. Basically, the current claims provide for a combination cancer immunotherapy of  a CAR-T cells followed by PLX3397.  The cited art discloses this method prior to the filing of the current claims.  Accordingly, the examiner finds the applicant’s argument unpersuasive and maintains a slightly modified rejection.
The applicant alleges that it would be hindsight reasoning to practice treating neurotoxicity symptoms  for the claimed range of time after CAR-T cell therapy when the agent is administered (Remarks, filed 23 November 2022, page 14).  Siegel teaches administering agents to “manage elevated levels of soluble factors resulting from treatment with a CAR-expressing cell.”  This passage, alone, demonstrated the order of administration (i.e., CAR-cell therapy before agent that neutralizes factors causing CRS/neurotoxicity).  Subsequently, Siegel writes that the agent is administered “to treat this side effect,”  thereby demonstrating that the side effects are evident;  elsewhere in this paragraph, Siegel lists various clinical neurologic side effects.  Therefore, the examiner concludes that Siegel is also attempting to treat the neurotoxic side effects of CRS and that these are identified in patients under treatment.  Therefore, the limitations reciting administering agent up to 7 days after CAR-T cell administration would seem prima facie obvious.  Therefore, the examiner concludes the applicant has merely claimed what was known in the art about the best time period for administering agents in a combination CAR-T cell therapy.
	Because so many of the applicant’s arguments are a repetition or rephrasing of earlier arguments, the examiner repeats the following response from the last action:
	The applicant argues that the following steps are absent from Siegel: “selecting a subject that exhibits a sign or symptom indicative of CRS or neurotoxicity for administration of an agent for ameliorating toxicity associated with the administration of CAR expressing cells and then a step of administering that agent having the recited features.”    Contrary to the applicant’s argument, the examiner asserts that these limitations are suggested by the cited art.  Siegel et al. teach “the subject can be administered an agent which reduces or ameliorates a side effect associated with the administration of a CAR-expressing cell. Side effects associated with the administration of a CAR-expressing cell include, but are not limited to CRS” (page 215, lines 18-21, emphasis by examiner).  Further in the same paragraph, Siegel writes, “the methods described herein can comprise administering a CAR-expressing cell described herein to a subject and further administering one or more agents to manage elevated levels of a soluble factor resulting from treatment with a CAR-expressing cell… an agent administered to treat this side effect can be an agent that neutralizes one or more of these soluble factors” (page 216, lines 5-12, emphasis by examiner).  The examiner interprets these passages from pages 215-216 as suggesting the elevated levels of soluble factors that cause CRS are present in the patient prior to the administration of agents which reduce side effects of CRS.   With this understanding, the examiner concludes a person having ordinary skill in the art would interpret the passage of Siegel at page 212, lines 8-10 as meaning PLX3397 is administered to patients following CAR-T cell therapy and which were experiencing side effects due to CRS.  Under such interpretation, the patients would have been “selected” for PLX3397 treatment following CAR-T therapy and evidence of CRS side effects.  
	The applicant argues that Siegel et al. lacks an inherent presence in the  selecting a subject for administration of an agent that ameliorates toxicity after administration of a T cell therapy.   Contrary to the applicant’s assertion, Siegel teaches administering agents to “manage elevated levels of soluble factors resulting from treatment with a CAR-expressing cell.”  This passage, alone, demonstrated the order of administration (i.e., CAR-cell therapy before agent that neutralizes factors causing CRS).  Subsequently, Siegel writes that the agent is administered “to treat this side effect,”  thereby demonstrating that the side effects are evident;  elsewhere in this paragraph, Siegel lists various clinical neurologic side effects.  Therefore, the examiner concludes that Siegel is also attempting to treat the side effects of CRS and that these are identified in patients under treatment.  Therefore, the examiner finds the applicant’s arguments unpersuasive.
	The applicant argues that he has demonstrated a criticality of range for the timing of administering the agent  “within or within about seven days after administration of T cell therapy” (Remarks, filed 23 November 2022, beginning at page 18).  The examiner has reviewed the examples of the current application.  The examiner finds the applicant has not actually provided a working example that demonstrates administering the agent   “within or within about seven days after administration of T cell therapy.”  Example 1 of the current specification teaches that “Beginning at thirty days prior to the initiation of the cell therapy, subjects in an experimental group receive PLX3397 at 40mg/kg twice daily.”  Therefore, Example 1 cannot be used to establish criticality of administering the agent up to 7 days after the CAR-T cell therapy.  In his remarks at page 19, the applicant writes, “administering the agent for ameliorating neurotoxicity, e.g., PLX3397, prior to administration of the T cell therapy would be unlikely to serve a benefit in ameliorating toxicity since the subject would not yet exhibit neurotoxicity (and might not ever exhibit a cytotoxicity in view of the data in Example 3 showing that 60% of subjects never exhibited CRS or neurotoxicity by the 28 day time point, thereby potentially being unnecessary and causing its own side effects for no reason).”  Therefore, the one single working example where the applicant conducts an in vivo experiment comprising a combination therapy of CAR-T administration and PLX3397 is in the applicant’s own words, “unlikely to serve a benefit in ameliorating toxicity.” This clearly, does not provide evidence of criticality required to overcome the prima facie case of obviousness that the examiner has presented.
Despite, these comments regarding Example 3, the applicant states, “[t]he data presented in Example 3 supports the criticality of the recited range of timing of  administering the agent for ameliorating neurotoxicity ‘within or within about seven days after administration of the T cell therapy’” (page ).   The examiner fails to the see the evidence of criticality in Example 3.  The subjects in Example 3 are administered CAR-T cells, but are never administered any PLX3397, nor any other agent which ameliorates neurotoxicity. Figure 1 of Example 3 shows the observed time to onset of CRS and/or neurotoxicity.  The applicant’s own analysis of this data was described as “the data in Example 3 showing that 60% of subjects never exhibited CRS or neurotoxicity by the 28 day time point.”  Therefore, a person of ordinary skill in the art finds that Example 3 does not provide evidence that PLX3397 shows evidence of non-obviousness due to criticality of ranges by ameliorating toxicity up to 7 days after CAR-T cell therapy.  Rather, Example 3 merely demonstrates that about 40% of CAR-T treated subject develop some symptoms of toxicity by day 5.  Specifically, the current specification states, “the observed median times to onset of CRS and to onset of neurotoxicity were 5 and 11 days, respectively, with only 11 % of patients experiencing onset of CRS less than 72 hours after initiation of the administration of the cell therapy” (parag 0509, as-filed specification).  None of this data is evidence that conforms with the scope of the claims.  Furthermore, the examiner reiterates that Example 3 is not a combination therapy and does not cite any data showing amelioration of symptoms associates with toxicity.  Therefore, the examiner finds the applicant’s argument are unpersuasive of the allegation that Example 3 provides evidence of criticality for the claimed treatment regime.
Therefore, the examiner hereby maintains the rejection of claims 163, 166, 169, 171-175, 180-188, 191-197, 203-207, 209-210, 212 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (WO2016/025880).
The examiner reiterates the pending rejection:
Claims 163, 166, 169, 171-175, 180-188, 191-197, 203-207, 209-210, 212  are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (WO2016/025880) as evidenced by Lee et al. (Blood. 10 July 2014; 124(2): 188-195).
Essentially, all the elected embodiments of the independent claims encompass a method of treating a disease (e.g., leukemia or lymphoma) by a combination of CAR-T cell therapy and PLX3397.
For example, claim 163 is directed to:

    PNG
    media_image1.png
    470
    653
    media_image1.png
    Greyscale

The cited art provides for the ultimate subject of CAR-T combination therapy to be humans.  A POSITA knows that preclinical animal studies are performed prior human clinical trials.  Therefore, practicing the method suggested by Siegel would be suited for humans.
The claims recite that the agent is administered within 7 days of the T cell therapy.  This could be anytime from a few seconds after T-cell therapy through one hour after T-cell therapy or a full week after T-cell therapy.  As described below, the combination of CAR-T cell therapy and PLX3397 suggested on page 212, lines 8-10 can be sequential.  Throughout the wide-ranging disclosure of Siegel, there are many different anti-cancer agents administered after CAR-T cell therapy, including 1, 2, 3, 4, 5, 6, or 7 days after CAR-T cell therapy (page 225, lines 15-17).  Therefore, a person of ordinary skill in the art would understand that Siegel considered time periods like those recited in independent claim 163, to be suitable for combination therapies of administering anti-cancer agents after CAR-T cells.  
Siegel et al. teach “the subject is administered a CAR-expressing cell described here in combination …PLX3397” (page 212, lines 8-10, emphasis by examiner).  Siegel states the “term ‘combination’ refers to either a fixed combination in one dose unit form, or a combined administration where a compound of the present invention and a combination partner (e.g. another drug as explained below, also referred to as "therapeutic agent" or "co-agent") may be administered independently at the same time or separately within time intervals” (page 22, lines 1-2). Siegel states the term “‘combined administration’ or the like as utilized therein are meant to encompass administration of the selected combination partner to a single subject in need thereof (e.g., a patient), and are intended to include treatment regimens in which the agents are not necessarily administered…at the same time.” (page 22, lines 9-12).  Accordingly, due to the limiting definitions of Siegel, the passage stating that PLX3397 and CAR-expressing cells being administered in combination are not limited to simultaneous administration.  
	Siegel et al. teach “the subject can be administered an agent which reduces or ameliorates a side effect associated with the administration of a CAR-expressing cell. Side effects associated with the administration of a CAR-expressing cell include, but are not limited to CRS” (page 215, lines 18-21, emphasis by examiner).  Further in the same paragraph, Siegel writes, “the methods described herein can comprise administering a CAR-expressing cell described herein to a subject and further administering one or more agents to manage elevated levels of a soluble factor resulting from treatment with a CAR-expressing cell… an agent administered to treat this side effect can be an agent that neutralizes one or more of these soluble factors” (page 216, lines 5-12, emphasis by examiner).  The examiner interprets these passages from pages 215-216 as suggesting the elevated levels of soluble factors that cause CRS are present in the patient prior to the administration of agents which reduce side effects of CRS.   With this understanding, the examiner concludes a person having ordinary skill in the art would interpret the passage of Siegel at page 212, lines 8-10 as meaning PLX3397 is administered to patients following CAR-T cell therapy and which were experiencing side effects due to CRS.  Under such interpretation, the patients would have been “selected” for PLX3397 treatment following CAR-T therapy and evidence of CRS side effects.  
	Siegel et al. teach “a subject having a disease described herein, e.g., a hematological disorder, e.g., AML or MDS, is administered a CAR-expressing cell described herein in combination with an agent, e.g., cytotoxic or chemotherapy agent, a biologic therapy (e.g., antibody, e.g., monoclonal antibody, or cellular therapy), or an inhibitor (e.g., kinase inhibitor)” (page 211, lines 21-24, emphasis by examiner).   Siegel et al. teach “the subject is administered a CAR-expressing cell described herein in combination a FLT3 inhibitor, e.g.,…PLX3397” (page 212, lines. 8-10, emphasis by examiner).  Siegel also teach “methods for preventing, treating and/or managing a disease associated with GFRα4 -expressing cells (e.g., a hematologic cancer or atypical cancer expressing GFRα4), the methods comprising administering to a subject in need a GFRα4 CAR expressing cell (e.g., GFRα4 CART cell” (page 182, lines 12-14, emphasis by examiner).  Further, Siegel et al. teach “cancers include…lymphoma, leukemia” (page 22, lines 24-29, emphasis by examiner).  Accordingly, Siegel suggests a method for treating leukemia or myeloma by administering a combination of a CAR-T cell and PLX3397.  
Due to the applicant’s claims reciting various properties and list of agents, the claims provide an association between PLX3397 and a large list of properties. The instant specification indicates that PLX3397 is an agent that has the properties of element (b) in claim 163 (e.g., see instant claim 184).  The examiner asserts that the association of these properties with this agent was not discovered by the instant applicant and was known to a person of ordinary skill in the art.  Furthermore, the instant specification indicates that leukemias are diseases that have the property of exhibiting toxicity following administration of PLX3397 (e.g., claims 193  & 184).  Similarly, examiner asserts that the association of these properties with treatment of this disease by this agent was not discovered by the instant applicant and was known to a person of ordinary skill in the art.   As described in the pending rejection Siegel teaches co-administration of a CAR T-cell and PLX3397 to treat a leukemia.  
The properties of PLX3397 were known to a person of ordinary skill in the art.  Using functional language/properties to describe an agent which is exemplified by PLX3397, is not patentable.  MPEP 2112.01 (II) recites that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.” 
Additionally, the Examiner notes that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning (e.g. prevention of agglomeration), does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)
Siegel et al. teach “CAR-expressing cell described herein and the at least one additional therapeutic agent can be administered simultaneously, in the same or in separate compositions, or sequentially” (page 183, lines 22-23).  Siegel et al. further teach that their combination treatments can comprise various arrangements.  For example, Siegel et al. teach, “In some embodiments, the delivery of one treatment is still occurring when the delivery of the second begins, so that there is overlap in terms of administration. This is sometimes referred to herein as ‘simultaneous’ or ‘concurrent delivery.’ In other embodiments, the delivery of one treatment ends before the delivery of the other treatment begins” (page 183, lines 8-11).  Therefore, Siegel e al. suggest various treatments found in the claims wherein the CAR-T cell therapy and the PLX3397 therapy can be delivered in either order, overlapping, or where one of the compositions is delivered after the other has been completed.  Siegel et al. teach “In combination therapy, the compound of the present invention and other anti-cancer agent(s) may be administered either simultaneously, concurrently or sequentially with no specific time limits” (page 214, lines 24-26).  Siegel et al. teach, “The compound of the present invention and other anti-cancer agent(s) may be administered within minutes of each other, hours, days, or even weeks apart depending upon the particular cycle being used for treatment” (page 215, lines 4-6).  Therefore, Siegel et al. suggest that variety of time periods between the administration of CAR-T cells and PLX3397.
Additionally, Siegel et al. teach administering “a pharmaceutical composition comprising the T cells described herein may be administered at a dosage of 104 to 109 cells/kg body weight, preferably 105 to 106 cells/kg body weight, including all integer values within those ranges” (page 241, lines 18-20), thereby suggesting limitations of claims 197, reciting “from about 1 x 105 to 5 x 108 total recombinant receptor-expressing cells, , total T cells or total peripheral blood mononuclear cells (BPMCs).”   MPEP 2144.05 suggests that overlapping ranges are prima facie obvious.
Siegel et al. also teach “lymphodepleting chemotherapy is administered to the subject prior to administration of CD19 CART cells…the lymphodepleting chemotherapy ends 1-4 days (e.g., 1, 2, 3, or 4 days) prior to CD19 CART cell infusion” (page 210, lines 4-8), thereby suggesting the limitations of claims 173-174 & 176.  Additionally, Siegel et al. teach “cyclophosphamide is administered to the subject prior to administration (e.g., infusion or re-infusion) of the CAR-expressing cell” (page 196, lines 13-15). Furthermore, Siegel et al. teach that combinations of fludarabine and cyclophosphamide can be used together (page 186, lines 1-4), thereby suggesting claim 175.  When cyclophosphamide is used in combination with CAR-expressing cells, the dosage can be 200-300 mg/m2 (page 188, line 7) and when fludarabine is used in combination with CAR-expressing cells, the dosage can be 10-50 mg/m2, thereby suggesting the limitations of claims 175 (MPEP 2144.05).  
Siegel et al. teach that their CAR-T cells are CD4+ (page 255, Example 4), thereby suggesting the limitations of claim 196.
Siegel et al. teach that administration of a CAR-expressing cell can induce fevers as part of the Cytokine Release Syndrome (CRS) and that agents can be administered  to ameliorate these side effects (page 215, lines 18-22).  Since Siegel et al. teach that there can be administration of agents (e.g., PLX3397) after CAR-T cell therapy and further suggests administration of combination therapies at various days following CAR-T cell therapy, the examiner concludes a person of ordinary skill in the art in certain embodiments would be administering PLX3397 after CAR-T cells therapy induced fever in some of those embodiments.
Various claims recite “suspected” properties of CAR-T cells.  These are known to a person of ordinary skill in the art of CAR-T cells and are therefore prima facie obvious.  Additionally, various claims recite properties of PLX3397.  Many of these properties were known to a person of ordinary skill in the art prior to the filing of the instant application.  Therefore, the properties associated with PLX3397 are prima facie obvious.  MPEP 2112.01 (II) recites that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.”   Additionally, the Examiner notes that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
Claims 203-210 recite various obvious variants and reiterations of previously examined claims.  Claims 204-209 reiterate that PLX-3397 is an inhibitor of SCF1R and is associated with toxic outcomes.  This was known to skilled artisans prior to the instant application.  As described above, Siegel suggest treatment of leukemia by co-administration of PLX3397 and CAR T-cells.  Additionally, Siegel et al. suggest that PLX3397 can be delivered at various times relative to the delivery of CAR T-cell therapies, thereby suggesting the window of time encompassed by claim 203.  Claim 210 (dependent from claim 191 which is dependent from claim 163) seems to merely define a particular type of toxic outcome/symptom associated with administration of CAR T-cells and requiring co-administration of PLX3397.  
Siegel et al. teach, “the subject can be administered an agent which reduces or ameliorates a side effect associated with the administration of a CAR-expressing cell. Side effects associated with the administration of a CAR-expressing cell include, but are not limited to CRS” (page 215, lines 18-21) and “CRS may include clinical neurologic signs and symptoms such as headache, mental status changes, confusion, delirium, word finding difficulty or frank aphasia,  hallucinations, tremor, dymetria, altered gait, and seizures.” (page 216, lines 3-5, emphasis by examiner).  A skilled artisan, such as Lee et al. (Blood. 10 July 2014; 124(2): 188-195), particularly at page 189, Case 3: Grade 3 CRS after CAR T-cell therapy for leukemia section, would understand that aphasia, disorientation, and lethargy are associated with Grade 3 of neurotoxicity related adverse events associated with Cytokine Release Syndrome (CRS) due to CAR T-cells.  Furthermore,  myalgias, delirium, hallucinations, altered gait, and seizures are associated with Grade 3 of neurotoxicity related adverse events associated with Cytokine Release Syndrome (CRS) due to CAR T-cells, because their ability of a person having these symptoms would limit self-care activities required for daily living.  Therefore, the person having ordinary skill in the art would understand that some of the patient’s CAR-T side effects fall within the range of Grade 3 CRS symptoms.  Therefore, the limitations of claims 211-212 are also suggested.
Additionally, Lee et al. teach that the symptoms of typically appear a few days after T cell administration and treatments for CRS usually begin after the symptoms appear (see for example, Fig.3, page 193).  Therefore, a person of ordinary skill in the art has further knowledge to guide the artisan towards treating symptoms of CRS due to T-cell therapies after those symptoms have become evident.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of treating cancer using a combination therapy of CAR-T cells and PLX3397.  
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (CAR-T cells therapy for treating hematologic cancers; PLX3397 for treating hematologic cancers; combination therapies comprising CAR cell therapy and PLX3397) are taught by Siegel and further they are taught in various combinations and are shown to be used in methods of treating hematologic cancers.  It would be therefore predictably obvious to use a combination of these elements in methods of treating hematologic cancers.  
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Siegel et al. because making CAR-T cells was performed prior to the instant application and PLX3397 was also known prior to the instant application.  Co-administration of these compositions would be remedial for a physician-scientist.
Therefore, the method as taught by Siegel et al. would have been prima facie obvious over the method of the instant application.

Siegel & Mok
The applicant argues that Mok fails to make up for the deficiencies of Siegel.   Therefore, the examiner concludes the applicant has offered no separate argument for the combination of references.  Accordingly, the examiner directs the applicant’s attention to the discussion above.  Therefore, the examiner finds the applicant’s arguments unpersuasive and reiterates the rejection of record.
	Claim 198 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (WO2016/025880) as applied to claim 163 above, and further in view of Mok et al. (Cancer Res. 2014 January 1; 74(1): 153–161).
Claim 198 is directed to the method of claim 163, wherein the agent is administered daily in a dosage amount of from about 25 mg/day-2000 mg/day.
As described above, Siegel et al. suggest the limitations of claim 163, which describes a combination therapy comprising administration of CAR-T cell and PLX3397.
However, Siegel et al. does not explicitly recite administering a dosage of PLX3397 in the range of 25 mg/day-2000 mg/day.
However, Mok et al. teach administering 50mg/kg of PLX3397 to a mouse model of melanoma (Materials and Methods section, Mice, Cell Lines, and Reagents subsection, page 3).  Therefore, there is some evidence that suggests a dosage of 50mg/kg PLX3397 would be suitable for treating cancer in vivo in humans.  This dosage fits within the range recited in claim 198 (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of treating cancer using a combination therapy of CAR-T cells and PLX3397.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (CAR-T cells therapy for treating hematologic cancers; PLX3397 for treating hematologic cancers; combination therapies comprising CAR cell therapy and PLX3397; use of PLX3397 for cancer therapy at 50mg/kg) are taught by Siegel and further they are taught in various combinations and are shown to be used in methods of treating hematologic cancers.  It would be therefore predictably obvious to use a combination of these elements in methods of treating hematologic cancers.  
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Siegel et al. because making CAR-T cells was performed prior to the instant application and PLX3397 was also known prior to the instant application.  Co-administration of these compositions would be remedial for a physician-scientist.
Therefore, the method as taught by Siegel et al. would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633